Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  the phrase “in the magnetic layer, content” is grammatically incorrect, and should be amended to a grammatically correct phrase such as “in the magnetic layer, a content”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the phrase “quasi-noncombustibility performance”, but the definition for this phrase provided in the present specification renders the claim indefinite. The present specification states that “in order to be qualified as a quasi-noncombustible material”, the material has the requirements that “when fire heat from a normal fire is applied, the material does not burn for 10 minutes after the start of heating”. It is not clear what constitutes a “normal fire”. What is considered a “normal fire” is scenario-dependent and material-dependent. In the interest of compact prosecution, the claim will be interpreted as a material which does not burn for 10 minutes due to the application of any amount of heat.
Claim 10 recites the phrase “noncombustibility performance”, but the definition for this phrase provided in the present specification renders the claim indefinite. The present specification states that “in order to be qualified as a noncombustible material”, the material has the requirements that “when fire heat from a normal fire is applied, the material does not burn for 20 minutes after the start of heating”. It is not clear what constitutes a “normal fire”. What is considered a “normal fire” is scenario-dependent and material-dependent. In the interest of compact prosecution, the claim will be interpreted as a material which does not burn for 20 minutes due to the application of any amount of heat.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al (CA3036102A1).
With regards to claim 1, Watanabe discloses a gypsum-based building board (i.e., board for building) comprising a magnetic layer containing iron powder (i.e., a magnetic material) and an inorganic binder (Watanabe: page 3, line 28 through to page 4, line 2; page 5, lines 1-10; page 7, lines 29-30; claim 1). 
With regards to claim 4, Watanabe discloses an amount of iron powder of greater than or equal to 0.3 kg/m2, which is identical to the claimed range (Watanabe: page 5, lines 29-30).
With regards to claim 5, Watanabe discloses a gypsum board (see above discussion).
With regards to claim 7, Watanabe depicts a face of the magnetic layer opposite to a face of a magnetic layer on the board for building as exposed (Watanabe: Fig. 1).
With regards to claim 8, Watanabe discloses a thickness for the material of, for example, 9.5 mm ore more and 10.0 mm or less, which as found in the present claim (Watanabe: page 13, lines 23-26).
With regards to claim 9, Watanabe expressly discloses its board as having a quasi-incombustible performance (Watanabe: page 15, lines 3-18).
With regards to claim 10, Watanabe expressly discloses its board as having incombustible performance (Watanabe: page 15, lines 19-33).

Claims 1, 7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2017/0015844 A1).
With regards to claim 1, Li discloses a plate for construction (i.e., board for building) which has an entire surface covered with a spray applied fire resistant material (SFRM) comprising an inorganic binder and a magnetic powder (Li: para. [0001]-[0003] and [0039]). The SFRM covering of Li is considered a magnetic layer as it contains a magnetic material, and furthermore, it is identical to the in construction to the magnetic layer of claim 1.
With regards to claim 7, as Li does not disclose the presence of a further material located on the SFRM covering opposite the plate for construction, a face of the magnetic layer opposite to a face of the magnetic layer on the board for building is exposed.
With regards to claim 9, since the material of Li is fireproof (i.e., capable of withstanding heat), it is submitted that there exists an amount of heat which the material of Li is capable of withstanding for 10 minutes (i.e., the material of Li is quasi-incombustible) (Li: para. [0019]).
With regards to claim 10, since the material of Li is fireproof (i.e., capable of withstanding heat), it is submitted that there exists an amount of heat which the material of Li is capable of withstanding for 20 minutes (i.e., the material of Li is quasi-incombustible) (Li: para. [0019]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as applied to claim 1 above.
With regards to claim 2, Watanabe discloses a board for building as applied to claim 1 above (see above discussion). Watanabe acknowledges that the amount of iron powder relative to the total in the magnetic material layer is adjusted to provide sufficient magnetic adsorption force, but also such that the material is solidified and its other properties can be ensured (Watanabe: page 23, lines 21 through to page 24, line 6). In other words, Watanabe expressly teaches optimization of the amount of magnetic powder, under the motivation of providing a magnetic layer with enough iron powder such that a sufficient magnetic adsorption force is generated, but not an excessive amount such that the material cannot be solidified and its other properties impeded (Watanabe: page 23, lines 21 through to page 24, line 6). Therefore, the amount of iron powder is considered obvious to optimize.
With regards to claim 3, Watanabe discloses the incorporation of a nitrite rust preventative agent (i.e., inorganic additive) in an amount of greater than 0.1% mass or more (i.e., 0.1 parts or more), which overlaps that of the claimed range (i.e., greater than or equal to 0.5 parts by mass and less than or equal to 30 parts by mass), thereby establishing a prima facie case of obviousness (Watanabe: page 25, lines 10-32). See MPEP 2144.05.
With regards to claim 6, Watanabe discloses the incorporation of a fatty acid rust preventative agent (i.e., organic additive) in an amount of greater than 0.1% mass or more (i.e., 0.1 parts or more), which overlaps that of the claimed range (i.e., greater than or equal to 0.5 parts by mass and less than or equal to 30 parts by mass), thereby establishing a prima facie case of obviousness (Watanabe: page 25, lines 10-32). See MPEP 2144.05.

Claims 2-3 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above.
With regards to claim 2, Li discloses a board for building as applied to claim 1 above (see above discussion). The SFRM covering (i.e., magnetic layer) of Li includes inorganic binder in an amount of greater than about 20% (i.e., greater than about 20 parts by mass per 100 parts of the SFRM covering) (Li: para. [0022]). This range overlaps the claimed range of greater than or equal to 1 part by mass and less than or equal to 35 parts by mass of inorganic binder per 100 parts by mass of the magnetic material, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 3, the SFRM covering (i.e., magnetic layer) of Li further comprises a water-repellent agent in the form of a silicone resin such as polymeric silane (i.e., inorganic additive) in an amount of greater than about 0.1% by weight (i.e., greater than about 0.1 parts per 100 parts by mass of the SFRM covering) (Li: para. [0029] and [0034]). This range overlaps the claimed range, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 6, the SFRM covering (i.e., magnetic layer) of Li further includes a latex polymer in an amount of from about 0.1% to about 20% (i.e., about 0.1 parts to about 20 parts by weight per 100 parts by weight of the magnetic layer), which overlaps the amount of the claimed range (i.e., less than or equal to 5 parts by mass per 100 parts by weight of the magnetic layer), thereby establishing a prima facie case of obviousness (Li: para. [0028]). See MPEP 2144.05.

Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and in further view of Schroth (US 2003/0150190 A1).
With regards to claim 4, Li discloses a board for building with a magnetic layer as applied to claim 1 above. However, Li does not appear to disclose a content of the magnetic material per unit area of greater than or equal to 0.3 kg/m2.
Schroth discloses a construction board having a magnetic layer, the construction board having fire resistance (Schroth: para. [0001]-[0004] and [0052]). Schroth teaches that magnetic drywall panels are known in the art, and furthermore, it is known to adjust the size of such layers based on the desired magnetic application (Schroth: para. [0011]-[0016]). Furthermore, there is a tendency to increase the size of the magnetic layer to increase the magnetic strength, thereby allowing for maintenance of magnetic attachment despite vibration from door closings and other activities (Schroth: para. [0016]). Li and Schroth are analogous art in that they are related to the same field of endeavor of fire-resistant construction boards which include layers comprising magnetic materials. Based on the disclosure of Schroth, a person of ordinary skill in the art would have found it obvious to have adjusted the size and weight of the magnetic layer of Li (i.e., adjusted the weight per unit area of the magnetic layer of Li), as such adjustments are known and expected within the art, and furthermore, Schroth provides the motivation of increasing the magnetic strength of the panel, thereby allowing for maintenance of magnetic attachment despite vibration from door closings and other activities (Schroth: para. [0011]-[0016] and [0016]).
With regards to claim 5, a person of ordinary skill in the art would have found it obvious to have selected the gypsum board of Schroth for the substrate of Li, as based on the disclosure of Schroth, gypsum boards are exceptionally well known in the art given that they are “used extensively in the construction of interior residential, commercial and industrial walls, floors and ceilings” (Li: para. [0002] and [0019]). Furthermore, a person of ordinary skill in the art would be motivated to select a gypsum board, as gypsum boards are capable of improved water resistance, fire protection, and sound properties, and tend to be selected for interior constructions from a cost standpoint (i.e., they are inexpensive) (Li: para. [0002], [0019], and [0025]).
With regards to claim 8, Schroth teaches that magnetic drywall panels are known in the art, and furthermore, it is known to adjust the size of such layers based on the desired magnetic application (Schroth: para. [0011]-[0016]). Furthermore, there is a tendency to increase the size of the magnetic layer to increase the magnetic strength, thereby allowing for maintenance of magnetic attachment despite vibration from door closings and other activities (Schroth: para. [0016]). Schroth further teaches it is known to adjust the size and thickness of gypsum boards (Schroth: para. [0002]). Therefore, a person of ordinary skill in the art would have considered the board for building with magnetic layer of Li and Schroth obvious to optimize, from the view that thickness selection is both well-known and routine, and motivated from the perspective of providing an appropriate magnetic strength.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783